Hall, Judge.
Appellant was convicted on two accusations (1) for operating and maintaining a gambling game, and (2) for unlawfully carrying a pistol. He appealed to this court solely on the grounds that both criminal statutes under which he was convicted are unconstitutional. For this reason the appeal was transferred to the Supreme Court which held that the appellant failed in his attempt to raise these constitutional issues. Mack v. State, 224 Ga. 352 (161 SE2d 874). However, instead of affirming the judgment, the Supreme Court returned the case to this court. There being nothing left for this court to rule upon, we affirm.

Judgment affirmed.


Bell, P. J., and Quillian, J., concur.